Citation Nr: 1607105	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-46 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript has been associated with the file.

This case was previously before the Board in June 2014, at which time the Board denied the claims of entitlement to a rating in excess of 10 percent for limitation of rotation due to service-connected right hip degenerative joint disease, and entitlement to a rating greater than 20 percent for degenerative joint disease of the right knee.  However, the Board granted separate 10 percent ratings for limitation of extension and limitation of flexion due to service-connected right hip degenerative joint disease; an increased 20 percent rating for left knee chondromalacia; and a separate 20 percent rating for dislocated left knee cartilage.

The Board also found that the record raised a claim for a TDIU as an included claim within the Veteran's claim for an increased rating for his right hip and right knee disabilities.  See June 2012 Board Decision.  See also Rice v. Shinseki, 22 Vet.App 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  

Accordingly, in the June 2014 decision, the Board took jurisdiction over the claim for a TDIU, but remanded it to the RO for additional development.  See id.  That development having been completed, the claim has now been returned to the Board for further appellate action.  



FINDING OF FACT


Resolving reasonable doubt in his favor, for the entire appellate period, so from May 11, 2009 forward, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to result in unemployability.


CONCLUSION OF LAW

The criteria are met for a TDIU from May 11, 2009 forward.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice, 22 Vet. App. 447, 453 (2009).  Here, as noted, the Board has inferred a derivative claim for a TDIU based upon the evidence suggesting unemployability.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id.  (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities), will be considered as one disability for TDIU purposes.  Id.  

The Veteran's service connected disabilities are as follows:  right knee degenerative joint disease (DJD), rated as 20 percent disabling from April 1, 1996 forward; internal derangement of the right knee, rated as 20 percent disabling from May 11, 2009 forward; left knee chondromalacia, rated as 10 percent disabling from April 23, 1976 to November 22, 2010, and 20 percent disabling from November 23, 2010, forward; internal derangement of the left knee associated with left knee chondromalacia, rated as 20 percent disabling from November 23, 2010 forward; lumbar spine DJD with intervertebral disc syndrome associated with right knee DJD, rated as 20 percent disabling from January 16, 2013 forward; left knee traumatic arthritis, rated as 10 percent disabling from January 23, 1996 forward; left hip DJD associated with left knee chondromalacia, rated as 10 percent disabling from April 1, 1996 forward; right hip DJD associated with left knee chondromalacia, rated as 10 percent disabling from April 1, 1996 forward; left hip limitation of extension associated with left knee chondromalacia, rated as 10 percent disabling from May 11, 2009 forward; right hip limitation of flexion associated with left knee chondromalacia, rated as 10 percent disabling from May 11, 2009 forward; right lower extremity radiculopathy associated with lumbar spine DJD with intervertebral disc syndrome, rated as 10 percent disabling from January 16, 2013 forward; and left lower extremity radiculopathy associated with lumbar spine DJD with intervertebral disc syndrome, rated as 10 percent disabling from January 16, 2013 forward.  

The combined disability evaluation is 10 percent from April 23, 1976 to January 22, 1996; 20 percent from January 23, 1996 to March 31, 1996; 50 percent from April 1, 1996 to May 10, 2009; 70 percent from May 11, 2009 to November 22, 2010; 80 percent from November 23, 2010 to January 15, 2013; and 90 percent from January 16, 2013 forward.  See 38 C.F.R. § 4.16(a).  See also 38 C.F.R. §§ 4.25 (Combined ratings table) and 4.26 (Bilateral factor) (2015). 

The record thus reflects that the combined rating for the Veteran's service-connected disabilities has been at least 70 percent since May 11, 2009.  See, e.g., July 2014 Rating Decision Codesheet.  Moreover, the Veteran's service-connected orthopedic disabilities, including specifically his right knee DJD, internal derangement of the right knee, left knee chondromalacia, left knee traumatic arthritis, left hip DJD, right hip DJD, left hip limitation of extension, and right hip limitation of flexion, have a combined total in excess of 60 percent for the period from May 11, 2009 forward.  See 38 C.F.R. § 4.16(a) (stating specifically that, for the purpose of meeting the schedular requirement of one 60 percent or one 40 percent disability in combination, orthopedic disabilities will be considered as one disability for TDIU purposes).  See also 38 C.F.R. §§ 4.25, 4.26.

Accordingly, the threshold minimum schedular requirements for consideration of entitlement to a TDIU have been satisfied since May 11 2009, so throughout the pendency of the claim.  See June 2012 Board Decision (taking jurisdiction over the issue of entitlement to a TDIU based upon a finding that it was part and parcel of the Veteran's claim for an increased rating for his right hip and right knee disabilities); VA Form 119, Report of General Information, dated May 11, 2009 (initiating a claim for an increased rating for the service-connected right hip and right knee disorders).  See also 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2015) (providing that increased ratings shall become effective on the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) and Rice, 22 Vet. App. 447 (reflecting that a claim for an increased rating encompasses a claim for TDIU).  See, too, July 2014 Rating Decision and Codesheet (implementing the Board's June 2014 decision and reflecting an increased 70 percent combined rating effective March 11, 2009, the date of the Veteran's claim for a higher rating for his right hip and right knee conditions).

The question remains, then, whether the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation as a result of his service-connected orthopedic disabilities, including specifically the disabilities affecting his bilateral knees, bilateral hips, and low back, since May 11, 2009.  In this regard, the Veteran has reported that he is retired and that he last held full-time employment as a mail carrier for the Post Office in the 1990's.  See May 2012 Board Hearing Transcript (testifying that he took an early retirement from the Post Office due, in part, to the functional effects of his service-connected orthopedic disabilities); April 1998 VA Examination Report (reflecting that, "[s]ince discharge[, the Veteran] has worked on the railroad and now is a mail carrier for the post office department").  Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  And in the instant case, the Board finds that the criteria for entitlement to a TDIU are met.  

Specifically, on VA orthopedic examination in September 2014, the VA examiner found that the Veteran's service connected bilateral knee, bilateral hip, and low back disabilities are productive of "[s]ignificant pain from degenerative changes leading to impaired mobility and restriction [of activities]."  See September 2014 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ); September 2014 VA Hip and Thigh Conditions DBQ; September 2014 VA Knee and Lower Leg Conditions DBQ.  See also December 2012 VA Knee and Lower Leg Conditions DBQ (noting that the Veteran is unable to "sit or stand for more than 15 minutes").  These functional impairments serve to preclude employment that requires "physical duties [such as] standing, walking, running, pushing, pulling and carrying."  See id.  Moreover, he is incapable of performing sedentary duties as his orthopedic disabilities render him unable to sit for extended periods of time.  See id.  

Given the September 2014 VA orthopedic examiner's findings indicating severe restrictions in the Veteran's ability to perform either physical or sedentary employment, and resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected orthopedic disabilities, including specifically his right knee DJD, internal derangement of the right knee, left knee chondromalacia, left knee traumatic arthritis, left hip DJD, right hip DJD, left hip limitation of extension, and  right hip limitation of flexion, are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, occupational and educational history, and experience.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met for the entire appellate period.  See 38 C.F.R. § 4.16.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to TDIU is granted from May 11, 2009 forward, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


